Title: From John Adams to John Winthrop, 29 May 1775
From: Adams, John
To: Winthrop, John


     
      Phyladelphia May 29. 1775
      Dr Sir
     
     The Bearers of this are two young Gentlemen from Maryland. Aquilla Hall and Josias Carvill Hall, both of one of the best Families in Maryland, and both of independent Fortunes.
     Their Errand to Cambridge, is to join our Army as Volunteers, against the Enemies of their Country in order to gain Experience, in the Art of War, in which they have already made good Proficiency.
     As it is of importance that they should be treated with Politeness and Respect, I have taken the Freedom to give them this Letter, and to beg the favour of you to shew them, Harvard Colledge.
     
     The Congress, Sir, have great Objects before them indeed. All is Secret but what you will see in the News Papers. If the Ministry, upon receiving Intelligence of the Battle of Lexington, dont receed all Ceremony will be over. At present We shall be fully United, and I hope shall do well.
     My respectfull Compliments to all Friends. News of every Kind will be told you by the Bearers. Yr huml sert,
     
      John Adams
     
     
      We Suffer, excessively for Want of Letters and Intelligence from Cambridge. I must beg you would do me the Honour to write me, and desire all our Friends to do the same.
     
    